


        
Exhibit 10.45


AMENDMENT NO. 2 TO AMENDED AND RESTATED
LOAN, GUARANTY AND SECURITY AGREEMENT
This Amendment No. 2 to the Amended and Restated Loan, Guaranty and Security
Agreement (this “Amendment”), dated as of November 26, 2012, is made by SANMINA
CORPORATION (f/k/a Sanmina-SCI Corporation), a Delaware corporation (“Sanmina”),
HADCO CORPORATION, a Massachusetts corporation (“Hadco”), HADCO SANTA CLARA,
INC., a Delaware corporation (“Hadco Santa Clara”), SANMINA‑SCI SYSTEMS
HOLDINGS, INC., a Delaware corporation (“SSCI Holdings”), SCI TECHNOLOGY, INC.,
an Alabama corporation (“SCI Technology”, and together with Sanmina, Hadco,
Hadco Santa Clara, and SSCI Holdings, collectively, “Borrowers”), SANMINA-SCI
SYSTEMS (CANADA) INC., a Nova Scotia limited company, and SCI BROCKVILLE CORP.,
a Nova Scotia unlimited company, each as a Designated Canadian Guarantor (as
defined in the Amended and Restated Loan Agreement referred to below), the
financial institutions listed on the signature pages hereof as Lenders, and BANK
OF AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).
RECITALS
Reference is hereby made to the Amended and Restated Loan, Guaranty and Security
Agreement dated as of March 16, 2012 (as amended, restated, modified or
supplemented from time to time, the “Loan Agreement”) among the Borrowers, the
Designated Canadian Guarantors, the Lenders from time to time party thereto and
the Agent.
The parties hereto agree to amend the Loan Agreement as set forth herein on the
terms and conditions set forth herein.
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
1.Definitions. Unless otherwise expressly defined herein, all capitalized terms
used herein and defined in the Loan Agreement shall be used herein as so
defined. Unless otherwise expressly stated herein, all Section references herein
shall refer to Sections of the Loan Agreement.


2.Amendment to Loan Agreement. The definition of “Accounts Formula Amount” in
Section 1.1 of the Loan Agreement is hereby amended by replacing the phrase “40%
of the aggregate Commitments as of such date” in the third line of such
definition with the phrase “50% of the aggregate Commitments as of such date”.


3.Conditions Precedent. This Amendment shall become effective as of the date
first above written (the “Amendment No. 2 Effective Date”) if on or before
[_____], 2012, (a) the Agent shall have received counterparts of this Amendment
executed by the Obligors and each of the Lenders (or, as to any of the Lenders,
advice satisfactory to the Agent that such Lender has executed this Amendment);
and (b) all fees and expenses due and payable under the Loan Agreement shall
have been paid.


4.Representations and Warranties. Each Obligor hereby represents and warrants to
the Agent and the Lenders that, as of the Amendment No. 2 Effective Date and
after giving effect to this




--------------------------------------------------------------------------------




Amendment, (a) all representations and warranties set forth in the Loan
Documents are true and correct in all material respects as if made again on and
as of the Amendment No. 2 Effective Date (except for those which by their terms
specifically refer to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), (b) no Default or Event of Default has occurred and is continuing and (c)
the Loan Agreement (as amended by this Amendment) and all other Loan Documents
are and remain legal, valid, binding and enforceable obligations of the Obligors
in accordance with the terms thereof except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors' rights generally or by equitable principles (regardless of whether
enforcement is sought in equity or at law).


5.Reference to Agreement. Each of the Loan Documents, including the Loan
Agreement and the Guaranty, and any and all other agreements, documents or
instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Loan Agreement as amended hereby, are
hereby amended so that any reference in such Loan Documents to the Loan
Agreement, whether direct or indirect, shall mean a reference to the Loan
Agreement as amended hereby. This Amendment shall constitute a Loan Document.


6.Costs and Expenses. The Company shall pay on demand all reasonable costs and
expenses of the Agent and the Lenders (including the reasonable fees, costs and
expenses of counsel to the Agent and the Lenders) incurred in connection with
the preparation, execution and delivery of this Amendment.


7.Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.


8.Execution. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be effective as delivery of
a manually executed counterpart of this Amendment.


[The remainder of this page is intentionally left blank.]




















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
BORROWERS:


Sanmina Corporation




By: /s/ Robert K. Eulau
Name: Robert K. Eulau
Title: Chief Financial Officer
    




Hadco Corporation
Hadco Santa Clara, Inc.
Sanmina-SCI Systems Holdings, Inc.
SCI Technology, Inc.




By: /s/ Robert K. Eulau
Name: Robert K. Eulau
Title: Chief Financial Officer


















GUARANTORS:


SCI Brockville Corp.                    


By: /s/ Christopher K. Sadeghian
Name: Christopher K. Sadeghian
Title:     Director and Secretary






Sanmina-SCI Systems (Canada) Inc.        


By: /s/ Christopher K. Sadeghian
Name: Christopher K. Sadeghian
Title:     Director and Secretary


















--------------------------------------------------------------------------------




AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent and Lender


By: /s/ Stephen King
Name: Stephen King
Title: Senior Vice President




WELLS FARGO BANK, N.A., as Lender


By: /s/ Peter Aziz
Name: Peter Aziz
Title: Vice President




CITY NATIONAL BANK, as Lender


By: /s/ Robert Yasuda
Name: Robert Yasuda
Title: Vice President


MORGAN STANLEY BANK, N.A., as Lender


By: /s/ Allen Chang
Name: Allen Chang
Title: Authorized Signatory


GOLDMAN SACHS BANK USA, as Lender


By: /s/ Michelle Latzoni
Name: Michelle Latzoni
Title: Authorized Signatory




HSBC BANK USA, N.A., as Lender


By: /s/ Thomas Kainamura
Name: Thomas Kainamura
Title: Vice President


DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender


By: /s/ Evelyn Thierry
Name: Evelyn Thierry
Title: Director


By: /s/ Courtney E. Meehan
Name: Courtney E. Meehan
Title: Vice President




--------------------------------------------------------------------------------






SIEMENS FINANCIAL SERVICES, INC., as Lender


By: /s/ Mark Schafer
Name: Mark Schafer
Title: Vice President


By: /s/ John Finore
Name: John Finore
Title: Vice President






